



Vonage




December 20, 2016




Dear Kenneth:


We are pleased to inform you that after careful consideration Vonage, its
current and future subsidiaries, affiliates, successors and assigns,
(collectively, “Vonage” or “Company”), has decided to extend this offer of
employment to you, for Chief Revenue Officer.  This letter sets forth the terms
of the Company's offer, which if you accept, will pertain to your employment.


Key components of the offer include:


•
Base Salary $385,000

•
Target Bonus Opportunity of 75%

•
Sign-On Equity Grant:

-
$500,000 with One Year Vesting

•
New Hire Grant:

•
$600,000 Time-Based Restricted Stock Units

•
$600,000 Performance-Based Restricted Stock Units

•
Severance equal to twelve (12) months’ current base salary and pro rata bonus





If you have any questions, please do not hesitate to call me directly at (732)
858-6703. I appreciate your consideration and look forward to you becoming part
of our team.


Best regards,




Susan Quackenbush












23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------







December 20, 2016




Kenneth D. Wyatt
6130 Missouri Peak Place
Castle Rock, CO 80108


Dear Kenneth:


We are pleased to inform you that after careful consideration, Vonage Holdings
Corp. LLC is extending an offer of employment, subject to the approval of the
Board of Directors (the “Board”) of Vonage Holdings Corp. This offer letter (the
“Offer Letter”), if accepted by you and approved by the Board, shall set forth
the terms of your employment.


1. Employment


(a)
You will be employed in the position of Chief Revenue Officer.

(b)
You will report to the Chief Operating Officer, Joe Redling.

(c)
Your employment will commence on February 6, 2017 (the “Commencement Date”).

2. Location
Your office location will be at the Denver, CO office.
3. Compensation


(a)
The Company will pay you an annual base salary (“Base Salary”) of $385,000, less
applicable withholding, payable in equal installments in accordance with the
Company’s regular payroll practices.



(b)
In addition to the Base Salary, you will be eligible for a Target Bonus
Opportunity (“TBO”) of 75% of your Base Salary. TBO payouts are granted in the
Company’s sole discretion. Your actual bonus attainment will be based on
performance objectives determined in accordance with the Company’s customary
practices. You must be employed on the payout date to receive any TBO payout.





4. Sign On Equity Grant




(a)
You will be granted Time-Based Restricted Stock Units (“Time-Based RSUs”) under
the Vonage Holdings Corp. 2015 Equity Incentive Plan (the “Incentive Plan”)
covering a



23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





number of shares of Vonage’s common stock which have a value at the date of
grant based on the closing price per share on such date equal to five hundred
thousand dollars ($500,000.00). The Time-Based RSUs will be granted on the first
trading day of the calendar month that follows the Commencement Date (the “Grant
Date”). The number of Time-Based RSUs to be granted shall be based on the
closing price of the Company’s common stock on the Grant Date.
 
The Time-Based RSUs shall be issued on the form of RSU agreement (the
“Time-Based RSU Agreement”) approved by the Company’s Board of Directors for
such grants made under the Incentive Plan, with the number of shares being
subject to adjustment based on subsequent stock splits, reverse stock splits,
other adjustments, or recapitalizations, as provided in the Incentive
Plan. Subject to your continued employment, the Time-Based RSUs will vest and
become exercisable on the first anniversary of the Grant Date.  The Time-Based
RSUs will be governed by and subject to the terms of the Incentive Plan and the
Time-Based RSU Agreement, and in the event of a conflict between this paragraph
and the Incentive Plan and Time-Based RSU Agreement, the terms of the Incentive
Plan and Time-Based RSU Agreement shall control.


5. Restricted Stock Units
(a)
You will be granted Time-Based Restricted Stock Units (“Time-Based RSUs”) under
the Vonage Holdings Corp. 2015 Equity Incentive Plan (the “Incentive Plan”)
covering a number of shares of Vonage’s common stock which have a value at the
date of grant based on the closing price per share on such date equal to six
hundred thousand dollars ($600,000.00).  The Time-Based RSUs will be granted on
the first trading day of the calendar month that follows the Commencement Date
(the “Grant Date”). The number of Time-Based RSUs to be granted shall be based
on the closing price of the Company’s common stock on the Grant Date. 

The Time-Based RSUs shall be issued on the form of RSU agreement (the
“Time-Based RSU Agreement”) approved by the Company’s Board of Directors for
such grants made under the Incentive Plan, with the number of shares being
subject to adjustment based on subsequent stock splits, reverse stock splits,
other adjustments, or recapitalizations, as provided in the Incentive Plan.
Subject to your continued employment on each vesting date, the Time-Based RSUs
will vest and become exercisable as to 1/3 of the shares on the first, second,
and third anniversaries of the Grant Date. The Time-Based RSUs will be governed
by and subject to the terms of the Incentive Plan and the Time-Based RSU
Agreement, and in the event of a conflict between this paragraph and the
Incentive Plan and Time-Based RSU Agreement, the terms of the Incentive Plan and
Time-Based RSU Agreement shall control.
(b)  You will also be granted Performance Restricted Stock Units (“Performance
RSUs”) under the Incentive Plan covering a number of shares of Vonage’s common
stock which have a value at the date of grant based on the closing price per
share on such date equal to six hundred thousand dollars ($600,000.00).  The
Performance RSUs will be granted on the Grant Date. The number of


23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





Performance RSUs to be granted shall be based on the closing price of the
Company’s common stock on the Grant Date. 
The Performance RSUs shall be issued on the form of TSR performance unit
agreement (the “Performance RSU Agreement”) approved by the Company’s Board of
Directors for such grants made under the Incentive Plan, with the number of
shares being subject to adjustment based on subsequent stock splits, reverse
stock splits, other adjustments, or recapitalizations, as provided in the
Incentive Plan.  Subject to your continued employment on the last day of the
performance period, the Performance RSUs may vest based upon the Company’s total
shareholder return as compared to a peer group in accordance with the table
included in the Performance RSU Agreement. The Performance RSUs will be governed
by and subject to the terms of the Incentive Plan and the Performance RSU
Agreement, and in the event of a conflict between this paragraph and the
Incentive Plan and Performance RSU Agreement, the terms of the Incentive Plan
and Performance RSU Agreement shall control.
(b)
Beginning in 2018, you will be eligible to participate in Vonage’s long-term
incentive compensation program as may be in effect from time to time and receive
annual incentive equity grants thereunder as determined by the Compensation
Committee of the Board in its sole discretion.



6. Severance


In the event your employment is terminated by the Company without Cause or by
you with Good Reason, each as defined below, you will be entitled to (i)
severance pay equal to twelve (12) months of your then-current base salary, less
applicable withholding, which will be paid by the Company during its regular
payroll cycle over the twelve (12) month period following the date of your
employment termination; provided that the first payment shall be made on the
sixtieth (60th) day after your termination of employment, and such first payment
shall include payment of any amounts that otherwise would be due prior thereto,
(ii) if such termination of employment occurs, a pro-rata portion of your TBO
for the year of termination based on the Company's actual performance for such
year, less applicable withholding and payable in the year following the year in
which your employment terminates at such time as annual bonuses in respect of
such year are normally paid to other senior executives of the Company ; provided
however, that the Company shall not be required to make the payments set forth
in this section 6, unless you execute and deliver to the Company a Separation
Agreement and General Release in a form reasonably acceptable to the Company in
its sole discretion (the General Release Form), and such Release has become
effective and irrevocable in its entirety within sixty (60) days of your
termination of employment. The Release shall not contain post-employment
obligations more restrictive than those post­employment obligations set forth in
the Non-Compete Agreement. For the avoidance of doubt, any severance payments
payable pursuant to this paragraph 5 shall be forfeited unless an effective
Release has been received by the Company and has become irrevocable no later
than sixty (60) days following your termination of employment. During the
Severance period, you shall continue coverage in the Company's medical and
dental health care plans at your active employee rate; provided that you are and
remain eligible for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; provided further, that such continuation
coverage


23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





shall immediately cease if you become eligible to receive group health coverage
from another employer.


“Cause” means (i) material failure to perform your employment duties (not as
consequence of any illness, accident or other disability), (ii) continued,
willful failure to carry out any reasonable lawful direction of the Company ,
(iii) diverting or usurping a corporate opportunity of the Company, (iv) fraud,
willful malfeasance, gross negligence or recklessness in the performance of
employment duties, (v) willful failure to comply with any of the material terms
of this Offer Letter, (vi) other serious, willful misconduct which causes
material injury to the Company or its reputation, including, but not limited to,
willful or gross misconduct toward any of the Company's other employees, (vii)
conviction of, or plea of nolo contendre to, a felony or a crime involving moral
turpitude, and (viii) violation of any written Company policies or procedures;
provided, however. that no event or condition described in clauses (i), (ii) or
(v) shall constitute Cause unless (x) the Company gives you written notice of
its intention to terminate your employment for Cause and the grounds for such
termination and (y) such grounds for termination (if susceptible to correction)
are not corrected by you within 15 days of your receipt of such notice. If you
do not correct the grounds for termination during such I 5-day cure period, your
termination of employment for Cause shall become effective on the first business
day following the end of the cure period. Unless otherwise advised by the
Company, you will be expected to perform services for the Company during the
cure period.


"Good Reason" means: (i) a decrease in your base salary; (ii) a material
diminution of your authorities, duties or responsibilities; (iii) a failure of
the Company to pay compensation due and payable to you in connection with your
employment or (iv) relocation by the Company of your principal place of
employment to a location that results in your commuting distance being at least
30 miles greater than your commuting distance on the date you commence
employment; provided, however, that no event or condition described in clauses
(i) through (iv) shall constitute Good Reason unless (x) you give the Company's
most senior Human Resources employee written notice of your intention to
terminate your employment for Good Reason and the grounds for such termination
within 45 days after the occurrence of the event giving rise to the "Good
Reason" termination and (y) such grounds for termination (if susceptible to
correction) are not corrected by the Company within 30 days of its receipt of
such notice (or, in the event that such grounds cannot be corrected within such
30-day period, the Company has not taken all reasonable steps within such 30 day
period to correct such grounds as promptly as practicable thereafter). If the
Company does not correct the grounds for termination during such 30-day cure
period ( or take all reasonable steps within such 30-day period to correct such
grounds as promptly as practicable thereafter), your termination of employment
for "Good Reason" shall become effective on the first business day following the
end of the cure period. Unless otherwise advised by the Company, you will be
expected to perform services for the Company during the cure period.




7. Benefits




23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





(a)
You shall be entitled to participate in all employee health and welfare plans,
programs and arrangements of the Company, to the extent you are eligible to
participate in such plans, in accordance with their respective terms, as may be
amended from time to time and on the basis no less favorable than that made
available to other senior executives of the Company.



(b)
Participation in the health and dental plan of the Company begins on the first
day of the month immediately after your Commencement Date in accordance with the
terms of the plans.



(c) You are eligible to participate in the Company’s 401(k) plan on the first
day of the month immediately after your Commencement Date.
(d) If you choose to participate in these benefits, you will receive a Summary
Plan Description for the health and dental insurance, as well as the 401(k),
plans. A copy of the plan documents is available from the Plan Administrator (as
defined in the Summary Plan Description).






8. Miscellaneous


(a)
In connection with your employment you will be required to enter into the
Company’s Employee Covenants Agreement and acknowledge and consent to the
Company’s Incentive Compensation Recoupment Policy (copies of which are enclosed
with this Offer Letter).

 
(b)
You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this offer, you agree that no trade secret or proprietary information
not belonging to you or the Company will be disclosed or used by you at the
Company.



(c)
This Offer Letter is not an employment contract and does not create an implied
or express guarantee of continued employment. By accepting this offer, you are
acknowledging that you are an employee at-will. This means that either you or
the Company may terminate your employment at any time and for any reason or for
no reason. This Offer Letter contains the entire agreement and understanding
between you and the Company with respect to the terms of your employment and
supersedes any prior or contemporaneous agreements, understandings,
communications, offers, representations, warranties, or commitments by or on
behalf of the Company, whether written or oral, with respect to the terms of
your employment. Except for amendments to increase compensation payable to you,
the terms of this Offer Letter may not be amended except pursuant to a written
agreement between you and the Company.





23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





(d)
Section 409A



(i)
The intent of the parties is that payments and benefits under this Offer Letter
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated there under (collectively "Section 409A")
and, accordingly, to the maximum extent permitted, this Offer Letter shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. If you notify the Company that you have received advice of tax
counsel of national reputation with expertise in Section 409A that any provision
of this Offer Letter (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A (with specificity as to the reason thereof) or the
Company independently makes such determination, the Company shall, after
consulting with you, reform such provision to try to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Section 409A.



(ii)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Offer Letter providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a "separation from service" within the meaning of Section 409A and the
payment thereof prior to a "separation from service" would violate Section 409A.
For purposes of any such provision of this Offer Letter relating to any such
payments or benefits, references to a "termination," "termination of employment"
or like terms shall mean "separation from service."



(iii)
If, as of the date of your "separation from service" from the Company, you are a
"specified employee" (within the meaning of that term under Section
409A(a)(2)(B)), then with regard to any payment or the provision of any benefit
that is considered "nonqualified deferred compensation" under Section 409A
(whether under this Offer Letter, any other plan, program, payroll practice or
any equity grant) and is payable upon your separation from service, such payment
or benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6) month-and­one-day period measured from the
date of your "separation from



23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





service," and (B) the date of your death (the "Delay Period") and this Offer
Letter and each such plan, program, payroll practice or equity grant shall
hereby be deemed amended accordingly. Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this paragraph (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to you in a lump sum with interest at
the prime rate as published in the Wall Street Journal on the first business day
of the Delay Period (provided that any payment measured by a change in value
that continues during the Delay Period shall not be credited with interest for
the Delay Period), and any remaining payments and benefits due under this Offer
Letter shall be paid or provided in accordance with the regularly scheduled
payment dates specified for them herein.


(iv)
For purposes of Section 409A, your right to receive any installment payments
pursuant to this Offer Letter shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination") , the
actual date of payment within the specified period shall be within the sole
discretion of the Company.



(v)
To the extent any reimbursement or in-kind payment provided pursuant to this
Offer Letter is deemed nonqualified deferred compensation subject to Section
409A then (i) all such expenses or other reimbursements as provided herein shall
be payable in accordance with the Company’s policies in effect from time to
time, but in any event shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by you;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to such reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.



(vi)
No amounts payable to you by the Company or any of its subsidiaries or
affiliates under this Agreement or any other agreement that constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
offset by any other amount, except as permitted under Section 409A.



(e)
Withholding. The Company may withhold any tax (or other governmental obligation)
that may result from the payments made and benefits provided to you under this
Offer Letter or require you to make other arrangements satisfactory to the
Company to enable it to satisfy all such withholding requirements.



23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------







(f)
Governing Law; Waiver of Jury Trial. All matters affecting this Offer Letter,
including the validity thereof, are to be governed by, and interpreted and
construed in accordance with, the laws of the State of New Jersey applicable to
contracts executed in and to be performed in that State. YOU AND THE COMPANY
HEREBY ACKNOWLEDGE AND AGREE THAT YOU AND THE COMPANY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER YOU OR THE COMPANY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS OFFER LETTER.
Disputes regarding your application for employment, employment, or termination
of employment will be subject to the attached Arbitration Agreement.



(g)
Remedies. In addition to all other legal and equitable remedies, the prevailing
party in any dispute that in any way relates to this Offer Letter or your
employment hereunder shall be entitled to recover his or its reasonable
attorneys’ fees and expenses incurred in connection with such dispute.





United States law requires all companies to verify an employee's authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your Commencement Date which allow the Company to
verify your work authorization. Enclosed is an Employment Eligibility
Verification (form I-9). Please review the form and bring the appropriate
documents required for employment verification on your Commencement Date. You
will be asked to complete the form in the presence of a witness on your
Commencement Date.


If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to me by Friday January 6,
2017.


We are excited at the prospect of you joining the Company, and look forward to
your future contributions.


Sincerely,


/s/ Susan Quackenbush


Susan Quackenbush
Chief Human Resources Officer


Agreed and Accepted:




Name: ______/s/ Kenneth Wyatt____________
Kenneth Wyatt




23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com





--------------------------------------------------------------------------------





Date: ____January 10, 2017____________




23 Main Street | Holmdel, NJ 07733 | 732.528.2600 | www.vonage.com



